Exhibit 10.1

 

July 13, 2007

 

 

Re:

Amendment to SHPI Employment Agreement

 

Dear David:

 

I refer to the Employment Agreement, dated August 23, 2006, between SHPI and
yourself. Upon execution of this letter, the following Section 2.4 will
supersede Section 2.4 of the Agreement as follows:

2.4       Termination Other Than For Cause. Notwithstanding anything else in
this Agreement, Corporation may effect a Termination Other Than For Cause at any
time upon giving written notice to Employee of such termination. Upon any
Termination Other Than For Cause, Employee shall promptly be paid all accrued
salary, bonus compensation to the extent earned, vested deferred compensation
(other than pension plan, profit sharing plan and stock option plan benefits
which will be paid in accordance with the applicable plan), any benefits under
any plans of the Corporation in which Employee is a participant to the full
extent of Employee’s rights under such plans (other than pension plan, profit
sharing plan and stock option plan benefits which will be paid in accordance
with the applicable plan), accrued vacation pay and any appropriate business
expenses incurred by Employee in connection with his duties hereunder, all to
the date of termination, with the exception of salary and medical benefits which
shall continue for a period of twelve (12) months, so long as Employee complies
with the provisions of Sections 5 through 8. In the event of a merger,
acquisition, or substantial sale of Corporation’s controlling shares wherein the
Corporation is no longer the controlling entity, if Employee is not offered an
equivalent position, Employee shall be entitled to severance pay and medical
benefits for a period of twelve (12) months, so long as Employee complies with
the provisions of Sections 5 through 8.

Except as otherwise modified herein, the terms of your Employment Agreement
shall remain in full force and effect. This letter agreement and the Employment
Agreement contain the entire understanding of the parties with respect to the
subject matter hereof and thereof, and supersede in all respects any and all
prior oral or written agreements or understandings.

 

If the foregoing is in accordance with your understanding, please indicate by
executing a copy of this letter, whereupon this letter shall become a binding
agreement with SHPI.

 

Sincerely,

 

 

/s/ Jeffrey Soinski  

Jeffrey Soinski

President & CEO

 

Agreed to and accepted by:

 

/s/ David A. Green  

David A. Green

 

 

 